Citation Nr: 1519175	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-35 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disability, claimed as numbness and tingling, to include as secondary to lumbar degenerative changes.

2.  Entitlement to an evaluation in excess of 10 percent for lumbar degenerative changes prior to January 31, 2013.

3.  Entitlement to an evaluation in excess of 10 percent for lumbar degenerative changes since January 31, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in September 2010 and January 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In February 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issues of entitlement to service connection for a disability of the right lower extremity and entitlement to a higher rating for lumbar degenerative changes since January 31, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Prior to January 31, 2013, the Veteran's lumbar degenerative changes was not manifested by forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or ankylosis.


CONCLUSION OF LAW

Prior to January 31, 2013, the criteria for an evaluation in excess of 10 percent for lumbar degenerative changes were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in December 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar degenerative changes are rated as 10 percent disabling since August 30, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:  

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion. Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In order for an increased evaluation to be warranted for lumbar degenerative disc disease, the evidence must show forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion of 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

In June 2010, the Veteran presented with complaints of right-sided back pain radiating into right lower extremity associated with numbness to foot.  Physical examination demonstrated that station and gait were normal, there were no joint deformities, the back had normal curvature, there was no spasm, and straight leg raising was negative bilaterally.  

The Veteran underwent VA examination in September 2010 at which time he complained of low back pain 7 out of 10 severity beginning in the morning and lasting two to three hours.  He reported tingling pain down the right leg from top to bottom occurring every three or four days.  The Veteran reported that his pain was relieved by stretching and heat.  He also noted pain flare-ups twice weekly accompanied by swelling and tightness and lasting two to twelve hours.  

On physical examination, the Veteran demonstrated slightly antalgic gait.  There was lumbar flattening, guarding, pain with motion, and tenderness; but there was no ankylosis, spasm, atrophy, or weakness.  The Veteran demonstrated flexion from zero to 75 degrees, extension from zero to 25 degrees, bilateral lateral flexion from zero to 20 degrees, and bilateral lateral rotation from zero to 55 degrees.  The examiner noted that although there was objective evidence of pain following repetitive motion, there was no additional limitation after three repetitions of range of motion.  Reflex, sensory, and motor examinations were normal.  LaSegue's sign was positive on the right.  

The Veteran underwent VA examination in January 2013 at which time he reported low back pain upon rising in the morning which necessitated stretching to be mobile.  The Veteran also reported pain off and on during day, flares of pain, and "every now and then" pain and tingling in the right leg.  

On physical examination, the Veteran demonstrated a normal gait; normal balance; and normal heel, toe, and tandem walks.  He demonstrated tenderness without grimace to palpation on both sides of the lower back at the waistline.  There was no muscle spasm.  The Veteran demonstrated flexion to 70 degrees with pain at 65 degrees, extension to 25 degrees with pain at 25 degrees, right lateral flexion to 25 degrees with pain at 25 degrees, left lateral flexion to 20 degrees with pain at 20 degrees, and right and left lateral rotation to 30 degrees or greater with no objective evidence of painful motion.  There was no additional loss of motion with repetitive testing.  There was objective evidence of pain following repetitive motion.  Reflex, sensory, and motor examinations were normal.  Straight leg raising was negative bilaterally.  There were no symptoms due to radiculopathy.  The examiner also noted that the Veteran did not have any incapacitating episodes over the prior 12-month period due to intervertebral disc syndrome.   

Considering the evidence of record, the Board finds that prior to January 31, 2013, the manifestations of the Veteran's lumbar degenerative changes did not approach the severity contemplated for a rating higher than 10 percent.  Even considering limited motion due to pain and on repetitive testing, forward flexion was consistently greater than 60 degrees, and the combined range of thoracolumbar motion was consistently greater than 120 degrees.  There was no evidence of any muscle spasms or guarding.  While the appellant is not service connected for an intervertebral disc syndrome there is no evidence documenting physician-ordered bed rest for a term consistent with a higher rating.  

Accordingly, entitlement to an evaluation in excess of 10 percent prior to January 31, 2013, for manifestations of lumbar degenerative changes is not warranted. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2014).  In the present case, the Board finds no evidence that the Veteran's service-connected lumbar spine disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to spine disabilities in the Rating Schedule focus on the symptomatology which describes the Veteran's current disability picture.  The Veteran has described lumbar pain, stiffness, and loss of motion.  Thus, the schedular criteria adequately compensate for any loss in earning capacity for his degenerative changes of the lumbar spine.  Thus, the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In the present case, however, there is no evidence that reasonably raises a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  



ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative changes of the lumbar spine prior to January 31, 2013 is denied.


REMAND

The Veteran contends that the symptoms associated with his service-connected lumbar spine disability are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  He presented testimony in February 2015 to the effect that he thought that his lumbar spine symptoms were worse than when he was last examined by VA.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in January 2013.  Thus, the appellant should be provided an opportunity to report for current VA orthopedic/neurologic examination to ascertain the current status of his service-connected lumbar spine disability.

In addition, it is the Board's opinion that the claim of service connection for a disability of the right lower extremity, claimed as numbness and tingling, to include as secondary to lumbar degenerative changes is inextricably intertwined with the appeal seeking an increased rating for that disorder.  On examination of the lumbar spine the examiner is to identify any neurological disorders that is related to the Veteran's lumbar degenerative changes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his lumbar spine and/or right leg numbness and tingling that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The appellant is noted to receive routine treatment at the Newburg VA Outpatient Clinic.  While this case is in remand status, the RO should obtain all records of current treatment.  In reviewing the VA records in the file, the Board notes that no records have been obtained since December 2013.  These records, and any others identified by the Veteran, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  
 
2.  Thereafter, the Veteran should be afforded a VA orthopedic examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  

In accordance with the latest worksheets for rating spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability, to include any limitation of lumbar motion due to degenerative changes.  In addition, the examiner should identify any neurological disorder to include radiculopathy.  The examiner must opine whether it is at least as likely as not that any right lower extremity disorder, to include radiculopathy, is due to service, or is caused or permanently aggravated by lumbar degenerative changes.  A fully reasoned rationale must be provided for any opinion offered.  

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


